Citation Nr: 0505992	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of an April 2002 decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to 
service connection for a low back injury.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans Law Judge sitting at 
the RO in August 2004 (Travel Board hearing).  A transcript 
of this hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004) (codified at 38 U.S.C. §§ 5109B, 7112) (VCAA).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


In this case, notice of VCAA was issued in a January 2002 
letter to the veteran in connection with his claim of 
entitlement to service connection for a low back injury.  
Additionally in January 2002, the RO made one attempt to 
obtain copies of the veteran's service medical records from 
The National Personnel Records Center (NPRC herein).  Another 
request was sent directly to the veteran, but there is no 
indication that the veteran ever received a copy of his 
service medical records.  A negative reply was obtain from 
NPRC in February 2002, and in an April 2002 VA Memo, the RO 
concluded that the veteran's service medical records were not 
available.  

The RO has made no attempt to obtain the veteran's records 
through military authorities and facilities in Germany, where 
the veteran was stationed during the time in question.  
Furthermore, the RO did not attempt to reconstruct the 
veteran's service medical records from secondary sources.  
This sort of development was contemplated even prior to the 
enactment of VCAA, which clearly requires more than one 
attempt to obtain copies of service medical records before 
concluding, for the life of the veteran, that his service 
medical records are permanently unavailable to him and VA.  

Other medical development is indicated.  Private medical 
records show treatment following a low back injury at work 
(Southern California Gas Company) on June 24, 1992, with a 
prior medical history of multiple low back injuries prior to 
that time, but post-service, including being "hit by a train 
in Mexico," and reinjuring the back in the spring of 1998.  

Once service medical records are located, or a qualified 
determination has been made that his service medical records 
are permanently unavailable, the veteran should be scheduled 
for a VA spine examination to determine the likely etiology 
of any and all low back pathology.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact should 
contact-directly, military authorities 
at Schwabish Hall, Germany, regarding 
obtaining copies of any of the veteran's 
available medical and personnel records 
from June 1971 to October 1974, while 
with either or both the 4th or 180th 
Aviation Companies.  Copies of the RO's 
written requests, as well as all 
responses from NPRC or any other course, 
must be maintained in the claims file.  

2.  Regardless of outcome of the above, 
the VBA AMC should obtain all outstanding 
VA treatment reports since service, if 
not already on file.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000), 
codified at 38 U.S.C. § 5103A(b)(2).  


4.  Following the above, the VBA AMC 
should arrange for a VA special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the likely 
etiology of all current low back 
pathology-with reference to the 
veteran's documented clinical history, 
including service medical records, if 
obtained, as well as private medical 
records dated in June 1992 regarding a 
low back injury while engaged in civilian 
work.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination (s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The VBA AMC should specifically request 
that the VA physician provide a medical 
opinion addressing the following medical 
issue:

Is it at least as likely as not that any 
low back disorder(s) found on examination 
is/are related to service, including the 
claimed low back injury in 1973 or 1974, 
or if preexisting service was/were 
aggravated thereby?

Is it at least as likely as not that any 
low back disorder(s) found on examination 
is/are related exclusively to post 
service low back trauma, or to a 
combination of service and post service 
low back trauma?

The opinion(s) expressed by the examiner 
must be accompanied by a complete 
rationale-with reference to the 
documented clinical history.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a low back injury.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection, and may result in a denial).  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


